DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 , and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 11, and 17 it is unclear due to the lack of indicating what the “a fifth timestamp related to a current time”. At first, the claim appears to suggest that the “a current” may refer to the time of the first consensus node, as it may be referring to its own “current time”. However, the claim when read in light of the specification, (e.g. [0054]), it refers to a current time of “a local system” and not the first consensus node. Therefore,  makes it unclear what the claimed “current time” is referring to in the claim, whether (e.g., current of the system clock, current time of the first consensus node, current time of the block, current time of the second consensus node, current time received). The claim only states obtaining a fifth timestamp related to a current time. The claim is indefinite since the boundaries of the subject matter are not clearly delineated and the scope is unclear in light of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20210073197, hereinafter Setty) in view of Yao et al. (CN 110417502, hereinafter Yao).

Re. claim 1, Setty discloses a method for block generation (Setty discloses adds the new transaction to the ledger [0037]), comprising: 
initiating, by a first consensus node of a blockchain (106, Fig. 1), a target consensus proposal carrying a first timestamp provided by the first consensus node (Setty discloses a leader 402, e.g., node 106, may send a transaction submission request 19 with a proposal for a new transaction 11 to nodes 102, 104, 108, 110 [0044]. each proposal submitted with a transaction submission request 19 may carry a timestamp assigned in a decentralized manner [0046]); 
receiving, by a second consensus node of the blockchain from the first consensus node (108, Fig. 1), the target consensus proposal (a leader 402, e.g., node 106, may send a transaction submission request 19 with a proposal for a new transaction 11 to nodes 102, 104, 108, 110 [0044]. Each proposal submitted with a transaction submission request 19 may carry a timestamp assigned in a decentralized manner [0046]); 
determining, by the second consensus node, a second timestamp based on a time that the target consensus proposal is received (an assigned timestamp is verifiable so that any node 102, 104, 106, 108, 110 in the system can verify that the timestamp associated with a proposal is indeed assigned in a decentralized manner [0046]. Correct node never responds with a different timestamp to the same request [0047]); 
in response to successfully verifying the first timestamp (A timestamped transaction (B, V) may be valid if the following conditions are met: V contains a supermajority of signed timestamps for B; each signed timestamp in V is from a distinct node; and each signed timestamp in V has a valid signature [0051]), executing, by the second consensus node, consensus logic on the target consensus proposal to reach a consensus with the first consensus node regarding the target consensus proposal (performing a consensus process on the timestamped transaction 502. For example, the leader 402 may request nodes 102, 104, 108, 110 to perform a multiple round consensus process 15 to verify the timestamped transaction 502 [0054]. RSMi reaches consensus on an append-only ledger Li where: (1) each entry in Li is a valid timestamped transaction; and (2) timestamp(Li[j])<timestamp(Li[k]) for all j, k such that j<k and j, k.quadrature.[0, . . . , len(Li)] (being interpreted as consensus logic) [0059]); 
and generating, by the first consensus node and the second consensus node, a new block recording data of the target consensus proposal (member nodes maintain an append-only ledger of committed records [0002]. The new transaction with the verifiable timestamp to the ledger and the copies of the ledger in response to the consensus process [0080]), 
wherein the generated new block comprises a fourth timestamp, and the fourth timestamp is determined based on at least the first timestamp and is not earlier than timestamps of existing local blocks the first consensus node and the second consensus node (member nodes maintain an append-only ledger of committed records [0002]. May assigns a median value of the counter values from the timestamps (Interpreted as fourth timestamp as stated in claim 5) received in the signed messages as the global timestamp for the new transaction and may construct a verifiable timestamp for the new transaction [0050]. Any timestamped transaction added to any of the n ledgers in the future will have a timestamp that is more than min (Mi), where Mi is as described above in the ordering procedure [0070]).
Although Setty teaches a plurality of timestamps and ordering the timestamp, Setty do not explicitly teach but Yao teaches verifying, by the second consensus node, the first timestamp based on a third timestamp of a local ending block of the second consensus node and the second timestamp (Yao teaches determined that the time stamp of the consensus blockchain ls not empty, 0<=Ti-Tp<= delatat, and both Ti and Tp are greater than Tm, then the current time stamp of the blockchain master node will pass the verification [0025]. Deltat tis the preset time stamp error, Tp is the current time stamp of the blockchain master node, the time stamp of the pre- preparation phase of Ti node i, and Tm is the consensus blockchain time stamp [0026] determine that the current time stamp of the blockchain master node in the preparation message of other nodes is consistent with the current time stamp of the blockchain master node stored by the current node [0060] (Verifying the current timestamp (first timestamp) according to the agreed block blockchain timestamp (second timestamp) and the timestamp of the pre-preparation phase of the node (third timestamp))).
(Yao [0006]).

Re. claim 10, Setty discloses a system for block generation, comprising one or more processors (Setty discloses at least one processor configured to communicate with the memory [0005])and a non-transitory computer-readable storage medium storing instructions executable by the one or more processors to cause the system to perform operations comprising (computer-readable medium storing instructions executable by a computer device [0007]): initiating, by a first processor of a first consensus node of a blockchain (106 (as the first consensus node), Fig. 1), a target consensus proposal carrying a first timestamp provided by the first consensus node (Setty discloses a leader 402, e.g., node 106, may send a transaction submission request 19 with a proposal for a new transaction 11 to nodes 102, 104, 108, 110 [0044]. each proposal submitted with a transaction submission request 19 may carry a timestamp assigned in a decentralized manner [0046]); 
receiving, by a second processor of a second consensus node of the blockchain from the first consensus node (108 (as the second consensus node), Fig. 1), the target consensus proposal (a leader 402, e.g., node 106, may send a transaction submission request 19 with a proposal for a new transaction 11 to nodes 102, 104, 108, 110 [0044]. each proposal submitted with a transaction submission request 19 may carry a timestamp assigned in a decentralized manner [0046]); 
determining, by the second processor, a second timestamp based on a time that the target consensus proposal is received (an assigned timestamp is verifiable so that any node 102, 104, 106, 108, 110 in the system can verify that the timestamp associated with a proposal is indeed assigned in a decentralized manner [0046]. correct node never responds with a different timestamp to the same request [0047]); 
in response to successfully verifying the first timestamp (A timestamped transaction (B, V) may be valid if the following conditions are met: V contains a supermajority of signed timestamps for B; each signed timestamp in V is from a distinct node; and each signed timestamp in V has a valid signature [0051]), executing, by the second processor, consensus logic on the target consensus proposal to reach a consensus with the first consensus node regarding the target consensus proposal (performing a consensus process on the timestamped transaction 502. For example, the leader 402 may request nodes 102, 104, 108, 110 to perform a multiple round consensus process 15 to verify the timestamped transaction 502 [0054]. RSMi reaches consensus on an append-only ledger Li where: (1) each entry in Li is a valid timestamped transaction; and (2) timestamp(Li[j])<timestamp(Li[k]) for all j, k such that j<k and j, k.quadrature.[0, . . . , len(Li)] (being interpreted as consensus logic) [0059]); 
and generating, by the first processor and the second processor, a new block recording data of the target consensus proposal (member nodes maintain an append-only ledger of committed records [0002]. The new transaction with the verifiable timestamp to the ledger and the copies of the ledger in response to the consensus process [0080]), wherein the generated new block comprises a fourth timestamp, and the fourth timestamp is determined based on at least the first timestamp and is not earlier than timestamps of existing local blocks the first consensus node and the second consensus node (member nodes maintain an append-only ledger of committed records [0002]. May assigns a median value of the counter values from the timestamps (Interpreted as fourth timestamp as stated in claim 5) received in the signed messages as the global timestamp for the new transaction and may construct a verifiable timestamp for the new transaction [0050]. Any timestamped transaction added to any of the n ledgers in the future will have a timestamp that is more than min (Mi), where Mi is as described above in the ordering procedure [0070]).
Although Setty teaches a plurality of timestamps and ordering the timestamp, Setty do not explicitly teach but Yao teaches verifying, by the second consensus node, the first timestamp based on a third timestamp of a local ending block of the second consensus node and the second timestamp (Yao teaches determined that the time stamp of the consensus blockchain ls not empty, 0<=Ti-Tp<= delatat, and both Ti and Tp are greater than Tm, then the current time stamp of the blockchain master node will pass the verification [0025]. Deltat tis the preset time stamp error, Tp is the current time stamp of the blockchain master node, the time stamp of the pre- preparation phase of Ti node i, and Tm is the consensus blockchain time stamp [0026]. Determine that the current time stamp of the blockchain master node in the preparation message of other nodes is consistent with the current time stamp of the blockchain master node stored by the current node [0060] (Verifying the current timestamp (first timestamp) according to the agreed block blockchain timestamp (second timestamp) and the timestamp of the pre-preparation phase of the node (third timestamp))).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Setty to include verifying, by the second consensus node, the first timestamp based on a third timestamp of a local ending block of the second consensus node and the second timestamp as disclosed by Yao. One of ordinary skill in the art would have been motivated for the purpose of ensuring that the clocks between nodes are kept synchronized, affecting the trustworthiness of the blockchain network (Yao [0006]).

Re. claim 16, Setty discloses a non-transitory computer-readable storage medium for block generation, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising (Setty teaches at least one processor configured to communicate with the memory [0005]): initiating, by a first processor of a first consensus node of a blockchain (106 (as the first consensus node), Fig. 1), a target consensus proposal carrying a first timestamp provided by the first consensus node (Setty teaches every transaction contains a timestamp [0031]. node 102 submits a transaction submission request to add a new transaction to ledger, node may perform the verifiable timestamping process [0034]. send a transaction submission request with a proposal for a new transaction. The transaction submission request 19 may request signed messages with a timestamp [0044]); 
receiving, by a second processor of a second consensus node of the blockchain from the first consensus node (108 (as the second consensus node), Fig. 1), the target consensus proposal (Nodes 104, 106, 108, 110 may respond to the transaction submission request 19 with a signed message 23. The signed message 23 may include a hash of the transaction, a timestamp for the transaction, and/or a digital signature of the node [0034]); 
determining, by the second processor, a second timestamp based on a time that the target consensus proposal is received (each proposal submitted with a transaction submission request 19 may carry a timestamp. An assigned timestamp is verifiable so that any node 102, 104, 106, 108, 110 in the system can verify that the timestamp associated with a proposal is indeed assigned in a decentralized manner [0046]) (Yao teaches obtaining the current timestamp of the blockchain master node [0079]);
 in response to successfully verifying the first timestamp (A timestamped transaction (B, V) may be valid if the following conditions are met: V contains a supermajority of signed timestamps for B; each signed timestamp in V is from a distinct node; and each signed timestamp in V has a valid signature [0051]), executing, by the second processor, consensus logic on the target consensus proposal to reach a consensus with the first consensus node regarding the target consensus proposal (performing a consensus process on the timestamped transaction 502. For example, the leader 402 may request nodes 102, 104, 108, 110 to perform a multiple round consensus process 15 to verify the timestamped transaction 502 [0054]. RSMi reaches consensus on an append-only ledger Li where: (1) each entry in Li is a valid timestamped transaction; and (2) timestamp(Li[j])<timestamp(Li[k]) for all j, k such that j<k and j, k.quadrature.[0, . . . , len(Li)] (being interpreted as consensus logic) [0059]); 
and generating, by the first processor and the second processor, a new block recording data of the target consensus proposal (member nodes maintain an append-only ledger of committed records [2]. The new transaction with the verifiable timestamp to the ledger and the copies of the ledger in response to the consensus process [0080]), wherein the generated new block comprises a fourth timestamp, and the fourth timestamp is determined based on at least the first timestamp and is not earlier than timestamps of existing local blocks the first consensus node and the second consensus node (member nodes maintain an append-only ledger of committed records [0002]. May assigns a median value of the counter values from the timestamps (Interpreted as fourth timestamp as stated in claim 5) received in the signed messages as the global timestamp for the new transaction and may construct a verifiable timestamp for the new transaction [0050]. Any timestamped transaction added to any of the n ledgers in the future will have a timestamp that is more than min (Mi), where Mi is as described above in the ordering procedure [0070]).
Although Setty teaches a plurality of timestamps and ordering the timestamp, Setty do not explicitly teach but Yao teaches verifying, by the second processor, the first timestamp based on a third timestamp of a local ending block of the second consensus node and the second timestamp (Yao teaches determined that the time stamp of the consensus blockchain ls not empty, 0<=Ti-Tp<= delatat, and both Ti and Tp are greater than Tm, then the current time stamp of the blockchain master node will pass the verification [0025]. Deltat tis the preset time stamp error, Tp is the current time stamp of the blockchain master node, the time stamp of the pre- preparation phase of Ti node i, and Tm is the consensus blockchain time stamp [0026]. Determine that the current time stamp of the blockchain master node in the preparation message of other nodes is consistent with the current time stamp of the blockchain master node stored by the current node [0060] (Verifying the current timestamp (first timestamp) according to the agreed block blockchain timestamp (second timestamp) and the timestamp of the pre-preparation phase of the node (third timestamp))).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Setty to include verifying, by the second consensus node, the first timestamp based on a third timestamp of a local ending block of the second consensus node and the second timestamp as disclosed by Yao. One of ordinary skill in the art would have been motivated for the purpose of ensuring that the clocks between nodes are kept synchronized, affecting the trustworthiness of the blockchain network (Yao [0006]).

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20210073197, hereinafter Setty), Yao et al. (CN 110417502, hereinafter Yao), Burke et al. (US 20200327616, hereinafter Burke), and in further view of Yang (US 20190251077).

Re. claim 2, the combination of Setty-Yao disclose the method according to claim 1, Although Setty discloses wherein the initiating, by a first consensus node of a blockchain, a target consensus proposal carrying a first timestamp provided by the first consensus node comprises (Setty discloses a leader 402, e.g., node 106, may send a transaction submission request 19 with a proposal for a new transaction 11 to nodes 102, 104, 108, 110 [0044]. Each proposal submitted with a transaction submission request 19 may carry a timestamp assigned in a decentralized manner [0046]). 
Although Setty-Yao discloses obtaining a timestamp, Setty-Yao do not explicitly teach but Burke teaches obtaining, by the first consensus node, a fifth timestamp related to a current time and a sixth timestamp of a local ending block of the first consensus node (Burke teaches a timestamp, which may indicate the date and time at which the transaction started, and which may be sourced from a computer system of a transacting party, or may be sourced from a publicly available universal time indicator (e.g., a world clock API, a timestamp or other data determinative of time that is associated with the records created on the transaction log (108), such as a block height) [0056], See Figs. 9 (#702 as first consensus node) and  10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Yao to include obtaining, by the first consensus node, a fifth timestamp related to a current time and a sixth timestamp of a local ending block of the first consensus node as disclosed by Burke. One of ordinary skill in the art would have been motivated for the purpose of verify the exchange of information, which could lead to prove which party may be responsible for a miscommunication (Burke [0007]).
Setty-Yao-Burke do not explicitly teach if the fifth timestamp is later than the sixth timestamp, using the fifth timestamp as the first timestamp and initiating the target consensus proposal carrying the first timestamp, or if the fifth timestamp is earlier than the sixth timestamp, determining the first timestamp by adding a unit time to the sixth timestamp and initiating the target consensus proposal carrying the first timestamp. Yet, Yang teaches if the fifth timestamp is later than the sixth timestamp, using the fifth timestamp as the first timestamp and initiating the target consensus proposal carrying the first timestamp (Yang teaches timestamps can be ordered such that later requests have higher timestamps than earlier ones. For example, the timestamp could be the value of the client's local clock when the request is issued [0036]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Yao-Burke to include if the fifth timestamp is later than the sixth timestamp, using the fifth timestamp as the first timestamp and initiating the target consensus proposal carrying the first timestamp as disclosed by Yang. One of ordinary skill in the art would have been motivated for the purpose of ensure that the nodes do not fall under infinite loops while exchanging messages, and the nodes can come to their final state (Yang [0006]).

Re. claim 11, rejection of claim 10, is included and claim 11 is rejected with the same rationale as applied in claim 2.

Re. claim 17, rejection of claim 16 is included and claim 17 is rejected with the same rationale as applied in claim 2.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20210073197, hereinafter Setty) in view of Yao et al. (CN 110417502, hereinafter Yao), and in further view of Tan (US 20190287099).

Re. claim 3, the combination of Setty-Yao disclose the method according to claim 1, Although the combination of Setty-Yao teach verifying the first timestamp, Setty-Yao do not explicitly teach but Tan teaches wherein the verifying, by the second consensus node, the first timestamp comprises: verifying that the first timestamp is earlier than the second timestamp and later than the third (Tan teaches each consensus node, upon receiving a group of validated transactions and its attendant timestamp and signature from another consensus node, undergoes the same operation 202 to process validated transactions received from other consensus nodes. additionally verifying that the timestamp is earlier than the time at which the transactions and signature were received, verifying that the timestamp is not earlier than the start of the last cycle or the current cycle (if the network is in a cycle), verifying that the timestamp is not later than the end of the last cycle if the network is not in a cycle, and verifying that the signature from the broadcasting consensus node is correct [0019]) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by the combination of Setty-Yao to include verifying that the first timestamp is earlier than the second timestamp and later than the third timestamp as disclosed by Tan. One of ordinary skill in the art would have been motivated for the purpose of transferring and receiving messages in as little time as possible since no relay of messages is needed, Discarding transaction if the verification is unsuccessful (Tan [0015, 0019]).

Re. claim 12, rejection of claim 10, is included and claim 12 is rejected with the same rationale as applied in claim 3.

Re. claim 18, rejection of claim 16, is included and claim 18 is rejected with the same rationale as applied in claim 3.

Claims 4-7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20210073197, hereinafter Setty) in view of Yao et al. (CN 110417502, hereinafter Yao), and in further view of Miller et al. ("The honey Badger of BFT Protocols", 2016, hereinafter Miller).

 (Setty teaches to propose a transaction, a proposer (or a leader) executes a verifiable timestamping protocol where the leader gathers digitally signed timestamps from a quorum of nodes. The timestamped transaction is then submitted as a proposal to one of the RSM instances to perform a consensus process to reach agreement [0022]. Furthermore, an assigned timestamp is verifiable so that any node 102, 104, 106, 108, 110 in the system can verify that the timestamp associated with a proposal is indeed assigned in a decentralized manner [0046]); 
and the fourth timestamp is determined based on a plurality of timestamps of the plurality of consensus proposals, the plurality of timestamps comprising the first timestamp (Setty teaches member nodes maintain an append-only ledger of committed records [0002]. May assigns a median value of the counter values from the timestamps received in the signed messages as the global timestamp for the new transaction and may construct a verifiable timestamp for the new transaction [0050]. Any timestamped transaction added to any of the n ledgers in the future will have a timestamp that is more than min (Mi), where Mi is as described above in the ordering procedure [0070]).
Although Setty discloses first and second node, Setty-Yao do not explicitly teach but Miller teaches the first consensus node and the second consensus node adopt a consensus protocol based on a Honey Badger Byzantine Fault Tolerance algorithm (Miller teaches each HoneyBadgerBFT node forms a connection to each other node, we construct a total of N2. [Section 5.3, Page 20]; 
the generated new block comprises a plurality of consensus proposals on which consensuses are reached in a consensus stage of the Honey Badger Byzantine Fault Tolerance algorithm (HoneyBadgerBFt protocol proceeds a new batch of transaction is appended to the committed log. Nodes choose a subset of the transactions in their buffer and provide them as input to an instance of a randomized agreement protocol. At the end of the agreement protocol, the final set of tranactions is chosen [Section 4.2, Page 5]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by the combination of Setty-Yao to include the first consensus node and the second consensus node adopt a consensus protocol based on a Honey Badger Byzantine Fault Tolerance algorithm; the generated new block comprises a plurality of consensus proposals on which consensuses are reached in a consensus stage of the Honey Badger Byzantine Fault Tolerance algorithm as disclosed by Miller. One of ordinary skill in the art would have been motivated for the purpose of guarantying liveness without making any timing assumptions and guarantees that an adversary cannot selectively prevent a transaction from being committed (Miller [Section 3, Page 3] [Section 4.3, Page 6]).

Re. claim 5, the combination of Setty Setty-Yao-Miller disclose the method according to claim 4, Setty further teaches wherein: the fourth timestamp is a median value of the plurality of timestamps (Setty teaches member nodes maintain an append-only ledger of committed records [2]. May assigns a median value of the counter values from the timestamps received in the signed messages as the global timestamp for the new transaction and may construct a verifiable timestamp for the new transaction [50]. Any timestamped transaction added to any of the n ledgers in the future will have a timestamp that is more than min (Mi), where Mi is as described above in the ordering procedure [70]).

Re. claim 6, the combination of Setty Setty-Yao-Miller disclose the method according to claim 4, Setty-Yao discloses verifying the first timestamp, Setty-Yao do not explicitly teach but Miller teaches wherein: the verifying, by the second consensus node, the first timestamp occurs after a reliable broadcast (RBC) protocol stage of the Honey Badger Byzantine Fault Tolerance algorithm is completed (Miller each node Pi uses RBC to disseminate its proposed value to other nodes, followed by ABA to decide on a bit vector that indicates which RBS have successfully completed. If the sender is correct and inputs v, then all correct nodes deliver v (V being interpret as a value of timestamp) [Section 4.4, Page 7]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by the combination of Setty-Yao to include the verifying, by the second consensus node, the first timestamp occurs after a reliable broadcast (RBC) protocol stage of the Honey Badger Byzantine Fault Tolerance algorithm is completed and before a binary agreement (BA) protocol stage is entered as disclosed by Miller. One of ordinary skill in the art would have been motivated for the purpose of guarantying liveness without making any timing assumptions and guarantees that an adversary cannot selectively prevent a transaction from being committed (Miller [Section 3, Page 3] [Section 4.3, Page 6]).

Re. claim 7, the combination of Setty Setty-Yao-Miller disclose the method according to claim 4, Setty-Yao teaches if the first timestamp is not successful verified, Setty-Yao do not explicitly teach but Miller teaches further comprising: in response to the first timestamp not being successfully verified, setting, by the second consensus node, a BA value of the target consensus proposal in a BA protocol stage to 0 to cause a failure to reach a consensus on the target consensus proposal (Miller teaches nodes abstain from proposing 0 until they are certain that the final vector will have at least N-f bits set. Upon delivery of value 1 from at least N − f instances of BA, provide input 0 to each instance of BA that has not yet been provided input [Section 4.4, Page 8]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by the combination of Setty-Yao to include in response to the first timestamp not being successfully verified, setting, by the second (Miller [Section 3, Page 3] [Section 4.3, Page 6]).

Re. claim 13, rejection of claim 10, is included and claim 13 is rejected with the same rationale as applied in claim 4.

Re. claim 14, rejection of claim 13, is included and claim 12 is rejected with the same rationale as applied in claim 6.

Re. claim 19, rejection of claim 16, is included and claim 19 is rejected with the same rationale as applied in claim 4.

Claims 8, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20210073197, hereinafter Setty) in view of Yao et al. (CN 110417502, hereinafter Yao), and in further view of Aguilera et al. (US 20100106974, hereinafter Aguilera).

Re. claim 8, the combination of Setty-Yao disclose the method according to claim 1, Setty further teaches the first consensus node is a primary consensus node of the blockchain (Setty teaches each node is a preferred leader of its own instance of a byxantine falut tolerant relocated state machine RSM maintaining a searaete append only ledger [0021] . Node1 102 may be identified as a leader for ledger1 [0074]).
(Yao teaches a block chain node clock consensus method and device based on pbf [0082]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Setty to include the blockchain adopts a consensus protocol of a Practical Byzantine Fault Tolerance algorithm as disclosed by Yao. One of ordinary skill in the art would have been motivated for the purpose of ensuring that the clocks between nodes are kept synchronized, affecting the trustworthiness of the blockchain network (Yao [0006]).
Although Setty-Yao teaches fouth and first timestamp, Setty-Yao do not explicitly teach but Aguilera teaches the fourth timestamp is equal to the first timestamp (Aguilera teaches if such a triple has right timestamp equal to T.sub.2 then its left timestamp is equal to T.sub.1 [0053]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Setty to include the fourth timestamp is equal to the first timestamp as disclosed by Aguilera. One of ordinary skill in the art would have been motivated for the purpose of preventing redundant components and synchronization of the replicated data (Aguilera [0003]).

Re. claim 9, the combination of Setty-Yao-Aguilera disclose the method according to claim 8, Although Setty teaches Byzantine faults, Setty does not explicitly teach but Yao teaches wherein: the verifying, by the second consensus node, the first timestamp occurs in a pre-prepare stage or a prepare stage of the practical Byzantine Fault Tolerance algorithm (Yao determine that when the time stamp of the consensus blockchaln ls empty, and 0 < Ti-Tp < deltat, then the current time stamp of the master node of the blockchain has been verified; to determine the consensus When the blockchaln tirnestamp ls not empty, O<=Ti-Tp<= tit, and Ti and Tp are both greater than Tm, then the current timestamp verification of the blockchaln master node ls passed [0051]. Deltat is the preset time stamp error, Tp is the current lime stamp of the blockchain master node, the tlme stamp of the pre-preparation phase of Ti node l, and Tm is the consensus hlockchain time stamp [0052]. Using the current timestamp as a field of the pre-prepared message [0080]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Setty to include the verifying, by the second consensus node, the first timestamp occurs in a pre-prepare stage or a prepare stage of the practical Byzantine Fault Tolerance algorithm as disclosed by Yao. One of ordinary skill in the art would have been motivated for the purpose of ensuring that the clocks between nodes are kept synchronized, affecting the trustworthiness of the blockchain network (Yao [0006]).
Re. claim 15, rejection of claim 10, is included and claim 15 is rejected with the same rationale as applied in claim 8.

Re. claim202, rejection of claim 16, is included and claim 20 is rejected with the same rationale as applied in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie (US 20200304326) discloses obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496